NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted August 3, 2010*
                                    Decided August 4, 2010      

                                           Before

                             ILANA DIAMOND ROVNER, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No. 10‐1121
                                                  Appeal from the United States District
TADEUSZ WOINSKI,                                  Court for the Northern District of Illinois,
    Plaintiff‐Appellant,                          Eastern Division.

       v.                                         No. 09 C 7468

RICHARD R. CUEVAS, et al.,                        Suzanne B. Conlon,
     Defendants‐Appellees.                        Judge.

                                         O R D E R

       Tadeusz Woinski has filed three identical complaints against Cook County employee
Richard Cuevas and others, claiming that Cuevas issued him fake building‐code citations,
had him falsely arrested multiple times, and trashed his property after Woinski refused to
accede to his demands for bribes.  In the first suit, Woinski won a $10,000 default judgment
against Cuevas.  Woinski v. Cuevas, No. 96 CV 4952 (N.D. Ill. Jan. 22, 1998) (unpublished



       *
        The defendants were not served with process in district court and are not
participating in this appeal.  After examining the appellant’s brief and the record, we have
concluded that oral argument is unnecessary.  Thus, the appeal is submitted on the
appellant’s brief and the record.  See FED. R. APP. P. 34(a)(2)(B).
No. 10‐1121                                                                                   Page 2

order).  The second suit was promptly dismissed on res judicata grounds.  Woinski v. Cuevas,
No. 99 CV 6365 (N.D. Ill. Sept. 30, 1999) (unpublished order).  And this one, likewise, was
dismissed as barred by the previous two filings.  Woinski appeals. 

        After a litigant brings a federal action that proceeds to a final judgment, the litigant
cannot bring another case about the same events against the same people, even if there were
errors in the original suit.  Taylor v. Sturgell, 128 S. Ct. 2161, 2171 (2008); United States ex rel.
Lusby v. Rolls‐Royce Corp., 570 F.3d 849, 851 (7th Cir. 2009); In re Ingersoll, Inc., 562 F.3d 856,
861 (7th Cir. 2009).  Here, Woinski’s first lawsuit concerning Cuevas’s alleged extortion and
retaliation proceeded to a final judgment, and that judgment bars this suit and any future
claims stemming from the extortion and retaliation, no matter how inadequate the original
judgment appears to Woinski.  We warn Woinski that any future litigation based on these
already‐litigated events may result in sanctions against him.  See Support Sys. Int’l, Inc. v.
Mack, 45 F.3d 185 (7th Cir. 1995).

                                                                                       AFFIRMED.